Exhibit 10.1

EXECUTION VERSION

OMNIBUS AGREEMENT

BY AND AMONG

CROSSAMERICA PARTNERS LP,
CROSSAMERICA GP LLC,

AND
DUNNE MANNING INC.

 

--------------------------------------------------------------------------------

 

OMNIBUS AGREEMENT

This Omnibus Agreement, effective as of January 1, 2020 (the “Effective Date”),
and is by and among CrossAmerica Partners LP, a Delaware limited partnership
(the “MLP” or the “Partnership”), and CrossAmerica GP LLC, a Delaware limited
liability company and the general partner (the “General Partner”) of the MLP, on
the one hand, and Dunne Manning Inc., a Delaware corporation, on behalf of
itself  and its Affiliated entities, including VUC, Inc., a Delaware corporation
(collectively, “DMI”), on the other hand.  The Partnership, the General Partner
and DMI are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.” Capitalized terms used and not otherwise defined
in this Agreement shall have the respective meanings ascribed to such terms in
Section 1.1.

RECITALS:

WHEREAS, CST Brands, LLC (“Seller”), CST GP, LLC, CST Brands Holdings, LLC, the
subsidiaries of Seller listed therein and Affiliates of DMI entered into that
certain Securities Purchase Agreement, dated November 19, 2019, as a result of
which, on November 19, 2019, among other things,  Affiliates of DMI acquired
100% of the membership interests in the General Partner (the “SPA Transaction”);

WHEREAS, in connection with the SPA Transaction, the MLP, the General Partner
and Circle K Stores, Inc.,  an Affiliate of Seller (“CK”), entered into that
certain Transitional Omnibus Agreement (the “TOA”), dated November 19, 2019,
pursuant to which, among other things, CK provides the Services (as defined
therein) to the MLP and the Partnership;

WHEREAS, effective as of the Transfer Date (as defined in the TOA), the Services
provided by CK to the Partnership pursuant to the TOA are automatically reduced,
and the Parties desire that, from and after the Transfer Date,  DMI  shall
provide such Services to the MLP Group, as provided for herein, to the General
Partner for the benefit of the MLP Group for the period set forth herein,
subject to earlier termination or later extension as set forth in this
Agreement, upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants, conditions,
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

Article I
DEFINITIONS

1.1Definitions.

“Affiliate” is defined in the MLP Agreement.

“Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

“Business Day” means any day that is not a Saturday, Sunday or day on which
banks are authorized by law to close in the State of New York.

“CK” is defined in the Recitals.

 

--------------------------------------------------------------------------------

 

“Common Unit” is defined in the MLP Agreement.

“Confidential Information” means all information, including information relating
to the MLP Group, (i) furnished to DMI or its Affiliates or their respective
representatives by or on behalf of the General Partner or (ii) prepared by or at
the direction of the General Partner (in each case irrespective of the form of
communication and whether such information is furnished before, on or after the
date hereof), and all analyses, compilations, data, studies, notes,
interpretations, memoranda or other documents prepared by DMI or its Affiliates
or their respective representatives containing or based in whole or in part on
any such furnished information.

“Conflicts Committee” is defined in the MLP Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“DMI” is defined in the Preamble.

“DMI Indemnified Party” is defined in Section 5.2.

“DMI Reimbursement Amount” is defined in Section 4.1(a).

“Effective Date” is defined in the Preamble.

“General Partner” is defined in the Preamble.

“Governmental Authority” means the United States, any foreign country, state,
county, city or other incorporated or unincorporated political subdivision,
agency or instrumentality thereof.

“Indemnified Party” is defined in Section 5.2.

“Losses” means any and all losses, damages, obligations, liabilities, claims,
demands, causes of action, judgments, settlements, fines, penalties, costs and
expenses (including court costs and reasonable attorneys’ and experts’ fees) of
any and every kind or character.

“MLP” is defined in the Preamble.

“MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of the October 30, 2012, as it may be amended,
modified or supplemented from time to time.

“MLP Change of Control” means DMI ceases to Control, directly or indirectly, the
General Partner or the General Partner is removed as general partner of the MLP.

“MLP Group” means the MLP, the General Partner and the subsidiaries of the MLP.

“MLP Indemnified Party” is defined in Section 5.1.

“Partnership” is defined in the Preamble.

-2-

--------------------------------------------------------------------------------

 

“Party” and “Parties” are defined in the Preamble.

“Person” means an individual or entity (including a corporation, partnership,
joint venture, trust, limited liability company, unincorporated organization or
any other entity or governmental agency or authority).

“Properties” means the properties now owned or hereafter acquired by the MLP
Group.

“Seller” is defined in the Recitals.

“Services” means the services to be provided by or on behalf of DMI to the
General Partner for the benefit of the MLP Group pursuant to this Agreement as
set forth in Exhibit A, as amended from time to time pursuant to this Agreement.

“SPA Transaction” is defined in the Recitals.

“Tax” or “Taxes” means (i) all taxes, assessments, charges, duties, levies,
imposts or other similar charges imposed by a Tax Authority, including all
income, franchise, profits, capital gains, capital stock, transfer, gross
receipts, sales, use, transfer, service, occupation, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental (including taxes under section 59A of
the Internal Revenue Code of 1986, as amended), alternative minimum, add-on,
value-added, withholding and other taxes, assessments, charges, duties, levies,
imposts or other similar charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a Tax
Return), and all estimated taxes, deficiency assessments, additions to tax,
additional amounts imposed by any Tax Authority, penalties and interest, but
excluding any and all taxes based on net income, net worth, capital or profit;
and (ii) any liability for the payment of any amount of the type described in
the preceding clause (i)  whether as a result of contractual obligations to any
other Person or by operation of law.  

“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.

“Tax Return” means any report, return, election, document, estimated tax filing,
declaration or other filing provided to any Tax Authority, including any
amendments thereto.

“Term” means the period commencing on the Effective Date and continuing in
effect until any termination of this Agreement pursuant to Section 7.02 hereof.

“TOA” is defined in the Recitals.

1.2 Construction. Unless the context requires otherwise: (a) any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (b) references to Articles and Sections refer to Articles
and Sections of this Agreement; (c) the terms “include,” “includes,” “including”
and words of like import shall be deemed to be followed by the words “without
limitation;” and (d) the terms “hereof,” “herein” and “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
table of contents and headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.

-3-

--------------------------------------------------------------------------------

 

Article II
PROVISION OF SERVICES

2.1Services. From and after the Effective Date, DMI shall provide (or cause to
be provided) the Services to the General Partner for the benefit of the MLP
Group.  DMI shall be  authorized to enter into and act on the General Partner’s
behalf, as agent for the MLP Group, in connection with any agreement with third
parties reasonably related to the provision of the Services. The listing of
Services set forth on Exhibit A attached hereto may be amended (a) at any time,
and from time to time, by mutual written consent of the Parties and (b) by
delivery by either DMI or the General Partner of written notice of termination
of any specified Service(s), upon thirty (30) days' prior written notice to the
other Parties.  

2.2Partnership Information. It is contemplated by the Parties that, during the
Term, the General Partner will be required to provide certain notices,
information and data necessary for DMI to perform the Services and its
obligations under this Agreement.  DMI shall be permitted to rely on any
information or data provided by the General Partner to DMI in connection with
the performance of its duties and provision of Services under this Agreement,
except to the extent that DMI has actual knowledge that such information or data
is inaccurate or incomplete.

Article III
STANDARD OF CARE

3.1Standard of Performance.  Subject to the liability standard set forth in
Article V, DMI shall (and shall cause its applicable Affiliates, excluding the
MLP Group, to) provide Services (a) using at least the same level of care,
quality, timeliness and skill in providing the Services as it employs for itself
and its Affiliates and no less than the same degree of care, quality,
timeliness, and skill as the applicable Person’s past practice in performing
like services for itself and its Affiliates, and (b) in any event, using no less
than a reasonable level of care in accordance with industry standards, in
compliance with all applicable laws.

3.2Procurement of Goods and Services.  To the extent that DMI is permitted to
arrange for contracts with third parties for goods and services in connection
with the provision of the Services, DMI shall use commercially reasonable
efforts (a) to obtain such goods and services at rates competitive with those
otherwise generally available in the area in which services or materials are to
be furnished, and (b) to obtain from such third parties such customary
warranties and guarantees as may be reasonably required with respect to the
goods and services so furnished.

3.3Protection from Liens.  DMI shall not take any action to cause any liens,
encumbrances or charges to attach to or against any of the Properties arising
from the provision of Services or materials under this Agreement except as
approved, or consented to, by the General Partner.

3.4Commingling of Assets.  To the extent DMI shall have charge or possession of
any of the General Partner’s or the MLP Group’s assets in connection with the
provision of the Services, DMI shall separately maintain, and not commingle, the
assets of the MLP Group with those of DMI or any other Person.

3.5Insurance. DMI shall obtain and maintain during the Term from insurers who
are reliable and acceptable to the General Partner and authorized to do business
in the state or states or jurisdictions in which Services are to be performed by
DMI, insurance coverages in the types and minimum limits as

-4-

--------------------------------------------------------------------------------

 

the Parties determine to be appropriate and as is consistent with standard
industry practice and DMI’s past practices.  DMI agrees upon the General
Partner’s request from time to time or at any time to provide the General
Partner with certificates of insurance evidencing such insurance coverage and,
upon request of the General Partner, shall furnish copies of such
policies.  Except with respect to workers’ compensation coverage, the policies
shall name the General Partner and the Partnership as additional insureds and
shall contain waivers by the insurers of any and all rights of subrogation to
pursue any claims or causes of action against the General Partner and the
Partnership.  The policies shall provide that they will not be cancelled or
reduced without giving the General Partner at least 30 days’ prior written
notice of such cancellation or reduction.

3.6Third-Party Intellectual Property.  If DMI uses or licenses intellectual
property owned by third parties in the performance of the Services, DMI shall
obtain and maintain any such licenses and authorizations necessary to authorize
its use of such intellectual property in connection with the Services.

Article IV
DMI REIMBURSEMENT; REIMBURSEMENT FOR tHIRD-PARTY SERVICES

4.1DMI Reimbursement Fee.

(a)The Partnership shall reimburse DMI for providing the Services set forth in
Exhibit A (as amended from time to time in accordance with Section 2.1) in an
amount equal to the costs incurred by or on behalf of DMI in providing the
Services, including, without limitation, the aggregate amount of compensation
payable to DMI's employees, consultants and other agents in providing the
Services and an allocation of DMI's overhead expenses attributable to DMI's
provision of the Services (the “DMI Reimbursement”).  DMI shall provide to the
Partnership its reasonable expectations, as of the Effective Date, of the amount
of costs to be incurred by or on behalf of DMI in providing the Services.

(b)On or about the first (1st) Business Day of each month during the Term, DMI
shall provide the Partnership with an estimate of the amount of the DMI
Reimbursement for such month (each, a “Preliminary Invoice”), presented on a
weekly basis for each week included in such month (the amount set forth in each
Preliminary Invoice with respect to each week included therein, the "Weekly
Estimate"). Each Preliminary Invoice shall also include reasonable supporting
calculations. The Weekly Estimate set forth in each Preliminary Invoice shall be
due and payable on the last day of each week included therein.

(c)During the Term, no less than quarterly, the Parties shall true-up the amount
of Weekly Estimates of the DMI Reimbursement paid pursuant to Section 4.1(b) to
the amount of the DMI Reimbursement actually incurred by DMI in accordance with
the terms hereof.  No less than thirty (30) Business Days following the end of
each calendar quarter during the Term (or each month during the Term, if DMI so
elects), DMI shall deliver to the Partnership a schedule setting forth the
actual amount of DMI Reimbursement incurred during such quarter (or month, if
DMI so elects), together with reasonable supporting calculations (the “Final
Invoice”).  If the amount of DMI Reimbursement set forth in the Final Invoice
with respect to such quarter or month, as applicable, shall be greater than, or
less than, the aggregate of the Weekly Estimates set forth in the Preliminary
Estimate for such quarter or month, as applicable (such excess of difference,
the “Adjustment Amount”), then, within ten (10) Business Days following delivery
of such Final Invoice,  such Adjustment Amount shall be paid: (i) by the
Partnership to DMI (with respect to any such excess) or (ii) by DMI to
the  Partnership (with respect to any such difference); provided, however, that,
in the case of clause (ii), DMI shall be permitted to direct the

-5-

--------------------------------------------------------------------------------

 

Partnership to offset such Adjustment Amount against the Weekly Estimates
payable for the next succeeding month(s).

4.2Cost Reimbursement.

(a)The MLP shall reimburse DMI for all reasonable, out-of-pocket, third-party
fees, costs, Taxes and expenses incurred by DMI on behalf of the General
Partner, the Partnership or its subsidiaries in connection with providing the
Services required to be provided by DMI hereunder, including, but not limited
to:

(i)legal, accounting and other fees and expenses associated with being a public
company;

(ii)expenses related to the Partnership’s financings, mergers, acquisitions or
dispositions of assets, and other similar transactions;

(iii)expenses related to insurance coverage for the Partnership’s assets or
operations;

(iv)sales, use, excise, value added or similar Taxes with respect to the
Services provided by DMI to the MLP Group;

(v)costs and expenses of Environmental Activity, including, remediation costs or
expenses incurred in connection with environmental liabilities and third-party
claims, that are based on environmental conditions that first arise at
Properties following the Effective Date; and

(vi)cost or expenses incurred in connection with the Partnership’s environmental
compliance, including, but not limited to, storage tank compliance and
registration, as well as compliance monitoring and oversight expenses.

(b)Reimbursement of the out-of-pocket, third-party fees, costs, Taxes and
expenses set forth in Section 4.2(a) (the "Cost Reimbursement") shall be paid
promptly by the Partnership to DMI upon receipt by the General Partner of a
Final Invoice from DMI setting forth amounts due under Section 4.2(a). If
requested by the General Partner, DMI’s Final Invoice therefor shall provide
reasonably detailed documentation supporting such costs and expenses.

4.3Taxes.  The MLP shall be responsible for all applicable Taxes levied on
items, goods or services that are sold, purchased or obtained by or on behalf of
DMI or any member of the MLP Group in connection with the provision of Services
under this Agreement, including any Taxes in respect of the Services.

4.4Disputes.

(a)The General Partner may, within 30 days after receipt of a Final Invoice from
DMI, take written exception to the calculation of the DMI Reimbursement or Cost
Reimbursement set forth therein on the ground that the same was not an accurate
calculation of the DMI Reimbursement or, with respect to the Cost Reimbursement,
a reasonable fee, cost, Tax or expense incurred by DMI in connection

-6-

--------------------------------------------------------------------------------

 

with the provision of Services.  The General Partner shall nevertheless pay DMI
in full when due the Weekly Estimate in accordance with Section 4.1(b), the
Adjustment Amount (if applicable) in accordance with Section 4.1(c), and the
Cost Reimbursement in accordance with Section 4.2(b).  Such payment shall not be
deemed a waiver of the right of the General Partner to recoup any contested
portion of any amount so paid.  However, if the amount as to which such written
exception is taken, or any part thereof, is ultimately determined not to be an
accurate calculation or, with respect to the Cost Reimbursement, a reasonable
fee, cost, Tax or expense incurred by DMI in connection with the provision of
Services, such amount or portion thereof (as the case may be) shall be refunded
by DMI to the General Partner together with interest thereon at the lesser of
(i) the prime rate per annum established by the administrative agent under the
revolving credit agreement of the MLP, as applicable, as in effect on the date
of payment by the General Partner in respect of such contested invoice or
(ii) the maximum lawful rate during the period from the date of payment by the
General Partner to the date of refund by DMI.

(b)If, within 20 days after receipt of any written exception pursuant to
Section 4.4(a), the General Partner and DMI have been unable to resolve any
dispute, and if (i) such dispute relates to whether amounts were properly
charged or Services actually performed and (ii) the aggregate amount in dispute
exceeds $100,000, either of the General Partner or DMI may submit the dispute to
an independent third party auditing firm that is mutually agreeable to the MLP
Group, on the one hand, and DMI, on the other hand.  The Parties shall cooperate
with such auditing firm and shall provide such auditing firm access to such
books and records as may be reasonably necessary to permit a determination by
such auditing firm.  The resolution by such auditing firm shall be final and
binding on the Parties.

4.5General Partner Audit Rights. On an annual basis during the Term, the General
Partner shall have the right, at the General Partner’s sole expense, to
(a) review and copy the books and records maintained by DMI relating to the
provision of the Services and (b) audit, examine and make copies of or extracts
from the books and records of DMI to the extent necessary to verify the
performance by DMI of its obligations under this Agreement (collectively, the
“DM Audit Right”). The General Partner shall (a) exercise the Audit Right only
upon reasonable written notice to DMI and during normal business hours and
(b) use its reasonable efforts to conduct the DMI Audit Right in such a manner
as to minimize the inconvenience and disruption to DMI.

Article V
INDEMNIFICATION; LIMITATIONS

5.1Indemnification by DMI; Limitation of Liability.  DMI hereby agrees to
defend, indemnify and hold harmless each member of the MLP Group and their
respective members, partners and Affiliates (other than DMI) and each of their
respective officers, managers, directors, employees and agents (each, an “MLP
Indemnified Party”) from any and all threatened or actual Losses incurred by,
imposed upon or rendered against one or more of the MLP Indemnified Parties,
whether based on contract, or tort, or pursuant to any statute, rule or
regulation, and regardless of whether the Losses are foreseeable or
unforeseeable, all to the extent that such Losses arise out of the bad faith,
fraud or willful misconduct (or, in the case of a criminal matter, acts or
omissions taken with the knowledge that the conduct was criminal) of DMI in
providing Services, but except to the extent arising out of the willful
misconduct of any MLP Indemnified Party.

5.2Indemnification by the MLP. The MLP hereby agrees to defend, indemnify and
hold harmless DMI and its directors, officers, stockholders and Affiliates
(other than the MLP Group) and each

-7-

--------------------------------------------------------------------------------

 

of their respective officers, managers, directors, employees and agents (each, a
“DMI Indemnified Party” and, collectively with the MLP Indemnified Parties, each
an “Indemnified Party”) from any and all threatened or actual Losses incurred
by, imposed upon or rendered against one or more of the DMI Indemnified Parties,
whether based on contract, or tort, or pursuant to any statute, rule or
regulation, and regardless of whether the Liabilities are foreseeable or
unforeseeable, all to the extent that such Losses arise out of any acts or
omissions of the DMI Indemnified Parties in connection with the provision of (or
failure to provide) Services, except to the extent that DMI is responsible for
such Losses pursuant to Section 5.1. Where permitted under its insurance
policies, the Partnership shall cause DMI to be named as an additional insured
under such policies.

5.3Negligence; Strict Liability.  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5.1
AND SECTION 5.2, THE DEFENSE AND INDEMNITY OBLIGATIONS IN SECTION 5.1 AND
SECTION 5.2 SHALL APPLY REGARDLESS OF CAUSE OR OF ANY NEGLIGENT ACTS OR
OMISSIONS (INCLUDING SOLE NEGLIGENCE, CONCURRENT NEGLIGENCE OR STRICT
LIABILITY), BREACH OF DUTY (STATUTORY OR OTHERWISE), VIOLATION OF LAW OR OTHER
FAULT OF ANY INDEMNIFIED PARTY, OR ANY PRE-EXISTING DEFECT; PROVIDED, HOWEVER,
THAT THIS PROVISION SHALL NOT APPLY TO THE WILLFUL MISCONDUCT OF ANY INDEMNIFIED
PARTY OR IN ANY WAY LIMIT OR ALTER ANY QUALIFICATIONS SET FORTH IN SUCH DEFENSE
AND INDEMNITY OBLIGATIONS EXPRESSLY RELATING TO INTENTIONAL MISCONDUCT OR BREACH
OF THIS AGREEMENT.  EACH PARTY AGREES THAT THIS STATEMENT COMPLIES WITH THE
REQUIREMENT KNOWN AS THE “EXPRESS NEGLIGENCE RULE” TO EXPRESSLY STATE IN A
CONSPICUOUS MANNER AND TO AFFORD FAIR AND ADEQUATE NOTICE THAT THIS ARTICLE VI
HAS PROVISIONS REQUIRING ONE PARTY TO BE RESPONSIBLE FOR THE NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT OF ANOTHER PARTY.

5.4Exclusion of Damages; Disclaimers.

(a)NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY HERETO FOR EXEMPLARY, PUNITIVE,
CONSEQUENTIAL, SPECIAL, INDIRECT OR INCIDENTAL DAMAGES, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF THE FORM IN WHICH ANY ACTION IS
BROUGHT; PROVIDED, HOWEVER, THAT THIS SECTION 5.4(a) SHALL NOT LIMIT A PARTY’S
RIGHT TO RECOVERY UNDER SECTION 5.1 OR SECTION 5.2 FOR ANY SUCH DAMAGES TO THE
EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION
WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION
UNDER SECTION 5.1 or SECTION 5.2.

(b)OTHER THAN AS SET FORTH IN SECTION 3.1 OF THIS AGREEMENT, DMI DISCLAIMS ANY
AND ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR
WRITTEN) WITH RESPECT TO SERVICES RENDERED OR PRODUCTS PROCURED FOR THE GENERAL
PARTNER FOR THE BENEFIT OF THE MLP GROUP, OR ANY PART THEREOF, INCLUDING ANY AND
ALL IMPLIED WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS OR
SUITABILITY FOR ANY PURPOSE (WHETHER DMI KNOWS, HAS REASON TO KNOW, HAS BEEN
ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO
ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF
DEALING.  HOWEVER,

-8-

--------------------------------------------------------------------------------

 

IN THE CASE OF OUTSOURCED SERVICES PROVIDED SOLELY FOR THE GENERAL PARTNER, IF
THE THIRD-PARTY PROVIDER OF SUCH SERVICES MAKES AN EXPRESS WARRANTY TO THE
GENERAL PARTNER, THE GENERAL PARTNER IS ENTITLED TO CAUSE DMI TO RELY ON AND TO
ENFORCE SUCH WARRANTY.

5.5Survival.  The provisions of this Article V shall survive the termination of
this Agreement.

Article VI
CONFIDENTIALITY

6.1Confidential Information.

(a)Non-disclosure.  DMI shall maintain the confidentiality of all Confidential
Information; provided, however, that DMI may disclose such Confidential
Information:

(i)with respect to DMI, to its Affiliates to the extent deemed by DMI to be
reasonably necessary or desirable to enable it to perform the Services;

(ii)in any judicial or alternative dispute resolution proceeding to resolve
disputes between DMI and the MLP Group arising under this Agreement;

(iii)to the extent disclosure is legally required under applicable laws
(including applicable securities and tax laws) or any agreement existing on the
date hereof to which DMI is a party or by which it is bound; provided, however,
that prior to making any legally required disclosures in any judicial,
regulatory or dispute resolution proceeding, DMI shall, if requested by the
General Partner, seek a protective order or other relief to prevent or reduce
the scope of such disclosure;

(iv)with respect to DMI, to DMI’s existing or potential lenders, investors,
joint interest owners, purchasers or other parties with whom DMI may enter into
contractual relationships, to the extent deemed by DMI to be reasonably
necessary or desirable to enable it to perform the Services; provided, however,
that DMI shall require such third parties to agree to maintain the
confidentiality of the Confidential Information so disclosed;

(v)if authorized by the General Partner; and

(vi)to the extent such Confidential Information becomes publicly available other
than through a breach by DMI of its obligation arising under this
Section 7.1(a).

(b)DMI acknowledges and agrees that the Confidential Information is being
furnished to DMI for the sole and exclusive purpose of enabling it to perform
the Services and the Confidential Information may not be used by it for any
other purpose.

6.2Remedies and Enforcement.  DMI acknowledges and agrees that a breach by it of
its obligations under Section 6.1 would cause irreparable harm to the General
Partner and that monetary damages would not be adequate to compensate the
General Partner.  Accordingly, DMI agrees that the General Partner shall be
entitled to immediate equitable relief, including a temporary or permanent
injunction, to prevent any threatened, likely or ongoing violation by DMI,
without the necessity of posting

-9-

--------------------------------------------------------------------------------

 

bond or other security.  The General Partner’s right to equitable relief shall
be in addition to other rights and remedies available to the General Partner,
for monetary damages or otherwise.

6.3Survival. The provisions of this Article VII shall survive the termination of
this Agreement.

 

Article VII
TERM AND TERMINATION

7.1Term.  Except as set forth in Section 7.3, the term of this Agreement (the
"Term") shall commence on the Effective Date and shall remain in force and
effect unless and until terminated pursuant to Section 7.2.

7.2Termination.

(a)This Agreement may be terminated by (i) mutual written consent of the
Parties, (ii) DMI upon 180 days’ prior written notice to the other Parties or
(iii) the General Partner upon 60 days’ prior written notice to the other
Parties;

(b)This Agreement may be terminated at any time by DMI upon the General
Partner’s or the MLP’s material breach of this Agreement, if such breach is not
remedied within 20 days after the General Partner’s receipt of written notice
thereof;

(c)This Agreement may be terminated at any time by the General Partner upon
DMI’s material breach of this Agreement, if such breach is not remedied within
20 days after DMI’s receipt of the General Partner’s written notice thereof; and

(d)This Agreement may be terminated immediately by any Party upon an MLP Change
of Control.

7.3Survival.  The provisions of Article IV (with respect to unpaid amounts due
hereunder), Section 4.4, Article V, Article VI and Article VIII shall survive
any termination of this Agreement.

Article VIII
MISCELLANEOUS

8.1Choice of Law; Jurisdiction.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware.  Each of the Parties
(a) irrevocably agrees that any claims, suits, actions or proceedings arising
out of or relating in any way to this Agreement shall be exclusively brought in
the Court of Chancery of the State of Delaware, in each case regardless of
whether such claims, suits, actions or proceedings sound in contract, tort,
fraud or otherwise, are based on common law, statutory, equitable, legal or
other grounds, or are derivative or direct claims; (b) irrevocably submits to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware in
connection with any such claim, suit, action or proceeding; (c) agrees not to,
and waives any right to, assert in any such claim, suit, action or proceeding
that (i) it is not personally subject to the jurisdiction of the Court of
Chancery of the State of Delaware or of any other court to which proceedings in
the Court of Chancery of the State of Delaware may be appealed, (ii) such claim,
suit, action or proceeding is brought in an inconvenient forum,

-10-

--------------------------------------------------------------------------------

 

or (iii) the venue of such claim, suit, action or proceeding is improper;
(d) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and (e) consents to process
being served in any such claim, suit, action or proceeding by mailing, certified
mail, return receipt requested, a copy thereof to such party at the address in
effect for notices hereunder, and agrees that such services shall constitute
good and sufficient service of process and notice thereof; provided, nothing in
clause (e) hereof shall affect or limit any right to serve process in any other
manner permitted by law.

8.2Notice.  All notices, requests or consents provided for or permitted to be
given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such
Party.  Notice given by personal delivery or mail shall be effective upon actual
receipt.  Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next Business Day after receipt if not received
during the recipient’s normal business hours.  All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 8.2.

To DMI:

645 West Hamilton Street, Suite 500

Allentown, Pennsylvania 18101
Attention: Joseph V. Topper, Jr.

Telephone: (610) 625-8000

Facsimile: (610) 776-6720

 

To the MLP Group:

CrossAmerica GP, LLC

600 Hamilton Street, Suite 500

Allentown, Pennsylvania 18101
Attention: Chief Executive Officer
Telephone: (610) 625-8000
Facsimile:  (610) 776-6720

8.3Entire Agreement.  This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

8.4Jointly Drafted.  This Agreement, and all the provisions of this Agreement,
shall be deemed drafted by all of the Parties, and shall not be construed
against any Party on the basis of that Party’s role in drafting this Agreement.

8.5Effect of Waiver or Consent.  No waiver or consent, express or implied, by
any Party of or to any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver of or to any other breach or default in the

-11-

--------------------------------------------------------------------------------

 

performance by such Person of the same or any other obligations of such Person
hereunder.  Failure on the part of a Party to complain of any act of any Person
or to declare any Person in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Party of its rights hereunder
until the applicable statute of limitations period has run.

8.6Amendment or Modification.  This Agreement may be amended or modified only
from time to time by the written agreement of the Parties; provided, however,
that the MLP may not, without the prior approval of the Conflicts Committee,
agree to any amendment or modification of this Agreement that, in the reasonable
discretion of the General Partner, (a) would have a material adverse effect on
the holders of Common Units or (b) materially limit or impair the rights of the
MLP or reduce the obligations of DMI under this Agreement. Each such instrument
shall be reduced to writing and shall be designated on its face an “Amendment”
to this Agreement.

8.7Assignment; No Third-Party Beneficiaries.  None of the Parties shall have the
right to assign its rights or obligations under this Agreement without the prior
written consent of all other Parties.  Notwithstanding the foregoing, a merger
of a Party shall not be deemed to be an assignment or transfer of its rights or
a delegation of its obligations under this Agreement.  Furthermore, the transfer
of all or substantially all of the assets of a Party shall not be deemed an
assignment or transfer of its rights or a delegation of its obligations under
this Agreement if the assignee assumes all of the obligations under this
Agreement.  The provisions of this Agreement are enforceable solely by the
Parties (including any permitted assignee), and no limited partner or member of
the MLP or other Person shall have the right, separate and apart from the
Parties hereto, to enforce any provision of this Agreement or to compel any
Party to comply with the terms of this Agreement.

8.8Counterparts.  This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission) with the same effect
as if all signatory Parties had signed the same document.  All counterparts
shall be construed together and shall constitute one and the same instrument.

8.9Relationship of the Parties.  Nothing in this Agreement shall be construed to
create a partnership or joint venture or give rise to any fiduciary or similar
relationship of any kind.

8.10Severability.  If any provision of this Agreement or the application thereof
to any Person or circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

8.11Further Assurances.  In connection with this Agreement and all transactions
contemplated by this Agreement, each Party agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

8.12Withholding or Granting of Consent.  Except as expressly provided to the
contrary in this Agreement, each Party may, with respect to any consent or
approval that it is entitled to grant pursuant to this Agreement, grant or
withhold such consent or approval in its sole and uncontrolled discretion, with
or without cause, and subject to such conditions as it shall deem appropriate.

-12-

--------------------------------------------------------------------------------

 

8.13Laws and Regulations.  Notwithstanding any provision of this Agreement to
the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.

8.14No Recourse Against Officers, Directors, Managers or Employees. For the
avoidance of doubt, the provisions of this Agreement shall not give rise to any
right of recourse against any officer, director, manager or employee of DMI, the
General Partner or any of their respective Affiliates.

[Signatures on the following page]

 

-13-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.

 

CROSSAMERICA PARTNERS LP,

a Delaware limited partnership

 

 

 

By:

CrossAmerica GP LLC, its General Partner

 

 

 

 

By:

/s/ Charles Nifong

 

Name:

Charles Nifong

 

Title:

President

 

 

 

CROSSAMERICA GP LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Charles Nifong

 

Name:

Charles Nifong

 

Title:

President

 

 

 

DUNNE MANNING INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Joseph V. Topper, Jr.

 

Name:

Joseph V. Topper, Jr.

 

Title:

President

 

 

Signature Page to Omnibus Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

DESCRIPTION OF SERVICES

A.The following services will be provided by DMI or by its Affiliates on DMI’s
behalf:

Accounting; administrative; billing and invoicing; books and record keeping;
budgeting, forecasting, and financial planning and analysis; management
(including the management and oversight of the MLP’s wholesale motor fuel
distribution and real estate business); operations; payroll; contract
administration; maintenance of internal controls; financial reporting, including
Securities and Exchange Commission reporting and compliance; office space;
purchasing and materials management; risk management and administration of
insurance programs; information technology (includes hardware and software
existing or acquired in future which title is retained by DMI); in-house legal;
compensation, benefits and human resources administration; cash management;
corporate finance, treasury credit and debt administration; employee training;
and miscellaneous administration and overhead expenses.

None of the above services shall be outsourced to an independent third party,
unless:

 

•

It is an out of pocket expense associated with being a public company; or

 

•

DMI believes in good faith that such services require a specialized level of
expertise that DMI is unable to provide without the assistance of an independent
third-party; and

 

•

the General Partner has given its prior written consent to such outsourcing
(unless the General Partner has delegated authority to DMI to enter into
agreements of the applicable type with third parties as set forth on Exhibit B
hereto).

Expenses incurred for such third-party services shall be reimbursed by the MLP.

B.The following services will also be provided by, or on behalf of, DMI;
provided, however, such services may be outsourced to an independent third party
with the prior written consent of the General Partner (unless the General
Partner has delegated authority to DMI to enter into agreements of the
applicable type with third parties as set forth on Exhibit B hereto). Expenses
incurred for such third-party services shall be reimbursed by the MLP.

Internal audit; Sarbanes-Oxley compliance; investor relations; legal; technical
accounting consulting, employee health and safety; acquisition and divestiture
services including professional, consultants and advisor expenses; tax matters -
K-1 preparation, tax return compliance, and tax reporting; interest rate hedging
and derivatives administration; marketing; property management; environmental
compliance and remediation management oversight (with any Environmental
Activity, including, remediation costs or expenses incurred in connection with
environmental liabilities and third party claims, that are based on
environmental conditions that first arise at Properties following the date
hereof and any costs or expenses incurred in connection with environmental
compliance, including, but not limited to, storage tank compliance and
registration, as well as compliance monitoring and oversight expenses being the
responsibility of the MLP); regulatory management; real estate administration;
investor relations; government and public relations; and other services as
required.

 